internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc dom corp plr-118229-99 date date company parent sub ihc f sec_1 f sec_2 ofsubs sec_1 branch sec_2 sec_3 sec_4 sec_5 s6 s7 s8 s9 s10 llc1 llc2 sec_11 tamsubs plr-118229-99 sec_12 s13 osubs s14 pamsubs c3 llc4 division newco newco newco newco a b c commissioner eligible policyholders state a state b state c country a business a business b business c business d business e business f plr-118229-99 we respond to your letter dated date requesting rulings on certain federal_income_tax consequences of several proposed transactions the rulings given in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts company a mutual_life_insurance_company within the meaning of sec_816 of the internal_revenue_code is the common parent of an affiliated_group that has elected under sec_1504 to file a life-nonlife consolidated federal_income_tax return with its subsidiaries as a mutual_life_insurance_company company has no authorized issued or outstanding_stock instead insurance policies entitle their holders to both insurance coverage and certain equity-like rights in company membership interests member- ship interests include the right if any to vote and rights if any to surplus not apportioned or declared by the board_of directors for policyholder dividends including the right to receive a share of company’s surplus on liquidation or reorganization company wholly owns ihc f sec_1 f sec_2 each of the ofsubs sec_1 sec_2 s14 each of the pamsubs llc3 llc4 and the division sec_1 wholly owns branch sec_2 wholly owns sec_3 s7 sec_11 each of the tamsubs sec_12 and s13 sec_2 also owns part or all of each of the osubs and the fosubs sec_2 also owns a percent of s8 sec_3 wholly owns sec_4 and sec_5 sec_5 wholly owns s6 s7 owns a percent of s8 s8 wholly owns s9 and s10 s10 wholly owns llc1 which wholly owns llc2 llc1 llc2 llc3 and llc4 are disregarded as entities separate from their owners pursuant to sec_301_7701-3 of the income_tax regulations company and sec_1 each conducts business a f sec_1 and f sec_2 each conducts business b llc1 llc2 sec_11 and s14 each conducts business c sec_4 and s6 each conducts business d s8 through s9 and s10 through llc1 and llc2 each conducts business e sec_12 and s13 each conducts business f we have received financial information indicating that business a business b business c business d business e and business f as conducted by the specified entities each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years subject_to approval by the appropriate regulatory authorities and the vote of its policyholders and for what are represented to be good business reasons company intends to convert under state a law into a stock_life_insurance_company wholly owned by a new publicly traded holding_company the demutualization immediately after the demutualization company will restructure its affiliated_group along business lines the realignment proposed transactions plr-118229-99 demutualization company has contributed nominal capital to newly formed wholly owned parent a state a corporation in exchange for parent voting common_stock the formation shares before the effective date as defined in the plan of demutualization the plan parent will have no assets other than the nominal share capital or liabilities and will not conduct any business on the effective date the demutualization will be completed by operation of state a law as follows i company will become a stock company will issue to parent b shares of its voting common_stock in exchange for shares of parent common_stock that will be transferred to eligible policyholders in steps iii and iv below and will surrender the formation shares to parent for cancellation ii all membership interests will be extinguished iii certain eligible policyholders including certain eligible policyholders who elect to take stock in lieu of cash will receive parent common_stock in exchange for their extinguished membership interests the participating policyholders iv other eligible policyholders will receive either cash or policy credits in exchange for their extinguished membership interests public offering concurrently with the demutualization additional parent stock will be issued through an initial_public_offering undertaken to raise cash for payment to various categories of policyholders and to replenish company capital the ipo participating policyholders and the investors in the ipo the public investors will be referred to collectively as the transferors realignment the proposed realignment is designed to clearly separate company’s businesses from one another as a result of the separation company’s claims paying rating is expected to increase as a result of its reduced exposure to the earnings volatility of certain non-life subsidiaries company will also be able to avoid redundant capital charges necessitated by its current relationship with certain regulated subsidiaries the realignment will consist of the following steps some of which may already plr-118229-99 have occurred v parent will contribute the company stock to newly formed domestic sub in exchange for all of the sub stock vi company will contribute the stock of f sec_1 f sec_2 and the ofsubs to recently formed domestic ihc in constructive exchange for ihc stock contribution vii company will distribute the ihc stock to sub distribution viii company sec_1 and country a nominee shareholders required to satisfy country a shareholder requirements will transfer cash to newly formed newco a country a corporation in exchange sec_1 will receive voting common_stock having at least percent of the combined voting power of all newco stock company and the nominees will receive the remaining voting common_stock as well as voting preferred_stock sec_1 then will transfer the branch assets to newco in exchange for the cash contributed by sec_1 to newco earlier in this step viii and the assumption by newco of related liabilities ix as soon as permitted under country a and state c law but not more than months after the demutualization sec_1 will distribute its newco voting common_stock to company distribution x as soon as permitted under country a and state a law but not more than months after the demutualization company will distribute its newco stock to sub distribution xi sub will contribute the newco stock to ihc in constructive exchange for ihc stock xii under state b law s7 will convert to a limited_liability_company wholly owned by sec_2 following which it will be disregarded as an entity separate from sec_2 under sec_301_7701-3 xiii under state b law s9 will convert to a limited_liability_company wholly owned by s8 following which it will be disregarded as an entity separate from s8 under sec_301_7701-3 xiv llc1 will distribute cash and the llc2 shares to s10 and s10 will transfer the shares of llc1 and llc2 to newly formed domestic newco in exchange for newco stock contribution xv s10 will distribute the newco stock to s8 distribution xvi s8 will distribute the newco stock to s7 and s7 will distribute the newco stock to sec_2 distribution plr-118229-99 xvii sec_2 will distribute the newco stock to company distribution xviii sec_2 will transfer the tamsubs stock to sec_11 in constructive exchange for sec_11 stock contribution xix sec_2 will distribute the sec_11 stock to company distribution xx sec_2 will distribute the sec_12 stock to company distribution xxi sec_2 will distribute the s13 stock to company distribution xxii sec_2 will distribute all of its stock in the osubs and the fosubs to company xxiii company will transfer all the stock of sec_11 s14 the pamsubs llc3 llc4 and newco and all the division assets to newly formed domestic newco in exchange for all of the newco stock and the assumption by newco of related liabilities contribution xxiv newco will transfer the llc3 shares to newco in constructive exchange for newco stock xxv newco will transfer the llc4 shares to newly formed domestic newco in exchange for all of the newco stock xxvi newco will transfer the stock of sec_11 and the pamsubs and all of the division assets to s14 in constructive exchange for s14 stock and the assumption by s14 of related liabilities xxvii company will distribute the newco stock to sub distribution xxviii company will distribute the sec_2 stock to sub distribution xxix parent may acquire miscellaneous assets from company in exchange for cash or the assumption of company liabilities representations the demutualization company has made the following representations concerning the demutualization and public offering consistent with the characterization of the demutualization in ruling below plr-118229-99 a1 company will issue only voting common_stock in the demutualization a2 the fair_market_value of the common_stock issued by company to each participating policyholder approximately equals the fair_market_value of the membership interest surrendered in exchange therefor although there is no market for the membership interests the commissioner is required by state a law to determine that the consideration paid to the policyholders is fair and equitable a3 company has no plan to redeem or otherwise reacquire any of the stock issued in the demutualization a4 company is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 a5 at the time of the proposed demutualization company will not have outstanding any stock_options warrants convertible securities or any other right that is convertible into any class of stock_or_securities of company a6 company will continue in business a after the demutualization and businesses b through f will be continued by members of the parent affiliated_group a7 the proposed demutualization is a single isolated transaction and is not part of a plan to increase periodically the proportionate interest of any shareholder or policyholder in the assets or earnings_and_profits of company a8 company or parent will pay the costs of the demutualization apart from any expenses_incurred by the transferors which will be paid_by the transferors themselves a9 following its conversion to a stock company company will be treated under state a law as the same corporation that existed as a mutual company a10 a rounding mechanism will be employed so that the demutualization will not result in the issuance of any fractional shares in company a11 it is possible that participating policyholders will own contracts that entitle them to stock and also be entitled to policy credits as the result of holding certain pension_plan_contracts for which policy credits are provided in general however participating policyholders will not receive any property other than company voting common_stock in the demutualization other eligible policyholders may receive cash or policy credits from company as described above a12 all distributions made in the demutualization whether of stock policy credits or cash will be received by policyholders in exchange for their membership plr-118229-99 interests as part of a value for value exchange or value for value redemption although there is no market for the membership interests the commissioner is required by state a law to determine that the consideration paid to the policyholders is fair and equitable a13 no eligible policyholder has a membership interest in company that exceeds five percent of the value of all membership interests in company or entitles such policyholder to more than five percent of the total voting power in company a14 following the demutualization each eligible policyholder who will receive cash in the demutualization in redemption of his her or its membership interest in company will own both actually and constructively under sec_318 attribution_rules either no stock in company or less stock than he she or it would have owned if the redemption had not occurred a15 none of the parent common_stock will be issued for services rendered to or for the benefit of parent in connection with the demutualization a16 none of the parent common_stock will be issued for indebtedness of parent that is not evidenced by a security or for interest on indebtedness of parent that accrued on or after the beginning of the holding_period of any transferor for the debt a17 none of the stock to be transferred is sec_306 stock within the meaning of sec_306 a18 the transfer is not the result of solicitation by a promoter broker or investment house a19 the transferors will not retain any rights in the company stock and cash transferred to parent a20 parent will not assume any indebtedness of the transferors in connection with its formation a21 except for the possible acquisition of parent debt by transferors in an unrelated public financing there is no indebtedness between parent and any of the transferors no indebtedness will be created in favor of any of the transferors in exchange for transferred property as a result of the demutualization a22 the transfers and exchanges will occur under a plan adopted and approved before the transaction in which the rights of the parties are defined the plan a23 the exchanges will occur on the same day a24 parent has no plan or intention to redeem or otherwise reacquire any plr-118229-99 stock or indebtedness issued in the demutualization a25 taking into account any issuance of additional shares of parent common_stock any issuance of stock for services the exercise of any parent stock_rights warrants or subscriptions any public offering of parent stock and the sale exchange transfer by gift or other_disposition of any parent stock received in the exchange the transferors will be in control of parent under sec_368 immediately after the demutualization a26 each of the transferors will receive stock or other_property approximately equal to the fair_market_value of the property transferred to parent a27 to the best of the knowledge of parent there is no plan or intention on the part of the transferors to sell or otherwise dispose_of any parent stock received by them in the demutualization it is expected that there will be a public market for parent stock following the effective date of the plan and company or parent may pursuant to the plan facilitate the creation of such a market a28 except as described above there is no plan or intention for parent to sell or otherwise dispose_of the transferred property other than in the normal course of its continuing business operations a29 parent will not be an investment_company within the meaning of sec_351 and sec_1_351-1 of the income_tax regulations a30 to the best of the knowledge of company none of the transferors is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtor a31 parent will not be a personal_service_corporation within the meaning of sec_269a a32 no actual exchange of contracts will take place as a result of the proposed transactions a33 with the exception of providing policy credits for certain pension plan- related contracts the demutualization will not change any of the contractual terms and or benefits of the life_insurance endowment annuity and other insurance contracts involved including their face values insurance in force borrowing terms amount or pattern of death_benefit premium pattern interest rate or rates guaranteed on issuance of the contracts and guaranteed mortality and expense charges a34 no reinsurance agreements will be entered into as part of the plr-118229-99 demutualization a35 immediately after the demutualization parent and its direct and indirect subsidiaries will continue to own substantially_all of the assets that were held directly by company and its direct and indirect subsidiaries before the demutualization a36 for the five taxable years of company preceding_taxable_year c company i was in existence and a member of the affiliated_group of which company was the common parent ii was engaged in the active_conduct of the insurance_business iii did not experience a change in tax character within the meaning of sec_1 d vii and iv did not undergo a disproportionate asset acquisition within the meaning of sec_1_1502-47 contribution and distribution company has made the following representations concerning contribution and distribution b1 no part of the stock of ihc distributed by company will be received by sub as a creditor employee or in any capacity other than that of a shareholder of company b2 the five years of financial information submitted for business a as conducted by company and business b as conducted by each of f sec_1 and f sec_2 represents the present operations of each business and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted b3 following distribution at least percent of the fair_market_value of the gross assets of ihc will consist of the stock of f sec_1 and f sec_2 each of which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 b4 following distribution company f sec_1 and f sec_2 each will continue the active_conduct of its business independently and with its separate employees b5 distribution is being undertaken to i increase company’s claims paying rating and ii avoid redundant capital charges distribution is motivated in whole or substantial part by these corporate business purposes and other business reasons b6 there is no plan or intention by sub to sell exchange transfer by gift or otherwise dispose_of any stock in either ihc or company after distribution b7 there is no plan or intention by ihc or company directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution plr-118229-99 b8 there is no plan or intention to liquidate ihc or company to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution b9 the total adjusted_basis and the fair_market_value of the assets transferred to ihc by company in contribution will in each instance equal or exceed the liabilities assumed as determined under sec_357 by ihc b10 the liabilities assumed as determined under sec_357 in contribution were incurred in the ordinary course of business and are associated with the assets being transferred b11 no indebtedness will exist between ihc and company at the time of or after distribution b12 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d b13 payments made in any continuing transactions between ihc and company will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length b14 no two parties to the transaction are investment companies as defined in sec_368 and iv b15 distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either ihc or company entitled to vote or stock possessing percent or more of the total value of all classes of stock of either ihc or company b16 all of the corporations involved in distribution sec_1 and are domestic corporations except for f sec_1 f sec_2 the ofsubs and newco b17 each of f sec_1 f sec_2 and the ofsubs will be a controlled_foreign_corporation within the meaning of sec_957 before and immediately after the date of distribution b18 neither company nor ihc has been or will be a united_states_real_property_holding_corporation within the meaning of sec_897 usrphc at any time during the 5-year period ending on the date of distribution nor will either of them be a usrphc immediately thereafter plr-118229-99 b19 all of the outstanding_stock of ihc will be distributed to sub in distribution contribution and distribution company has made the following representations concerning contribution defined in ruling below and distribution consistent with the characterization of step viii above by ruling below c1 no part of the stock of newco distributed by sec_1 will be received by company as a creditor employee or in any capacity other than that of a shareholder of sec_1 c2 the five years of financial information submitted for business a and business b each as conducted by sec_1 represents the present operations of each business and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted c3 following distribution newco will continue the active_conduct of its business independently and with its separate employees and sec_1 will continue the active_conduct of its business using employees of company sec_1 will reimburse company for the services of these employees c4 distribution is being undertaken to i increase company’s claims paying rating and ii avoid redundant capital charges distribution is motivated in whole or substantial part by these corporate business purposes and other business reasons c5 there is no plan or intention by company to sell exchange transfer by gift or otherwise dispose_of any stock in either sec_1 or newco after distribution except as described herein c6 there is no plan or intention by sec_1 or newco directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution c7 there is no plan or intention to liquidate sec_1 or newco to merge either corporation with any other corporation or to sell or otherwise dispose_of any assets of either corporation after distribution c8 the total adjusted_basis and the fair_market_value of the assets to be transferred to newco by sec_1 in contribution will in each instance equal or exceed the liabilities assumed as determined under sec_357 by newco c9 the liabilities assumed as determined under sec_357 in contribution were incurred in the ordinary course of business and are associated with the assets plr-118229-99 being transferred c10 no indebtedness will exist between sec_1 and newco at the time of or after distribution c11 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d c12 payments made in any continuing transactions between sec_1 and newco will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length c13 no two parties to the transaction are investment companies as defined in sec_368 and iv c14 distribution is not a part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either sec_1 or newco entitled to vote or stock possessing percent or more of the total value of all classes of stock of either sec_1 or newco c15 sec_1 and newco will each be a corporation within the meaning of sec_7701 at all times before and immediately after the date of distribution c16 newco will be a controlled_foreign_corporation within the meaning of sec_957 before and immediately after the date of distribution c17 neither sec_1 nor newco has been or will be a usrphc at any time during the 5-year period ending on the date of distribution and neither sec_1 nor newco will be a usrphc immediately thereafter c18 no assets described in sec_1_367_a_-4t or -5t other than foreign_currency and accounts_receivable will be transferred to newco c19 regarding newco company will be a united_states_shareholder within the meaning of sec_1_367_b_-3 immediately before and after distribution c20 newco is not and will not be a passive foreign investment corporation within the meaning of sec_1297 immediately before and after distribution plr-118229-99 c21 the branch has no previously deducted losses within the meaning of sec_1_367_a_-6t c22 sec_1 will transfer all of the assets and liabilities of its branch to newco c23 previously there were dual consolidated losses which were utilized to offset the income of sec_1 the losses were not used to offset the income of another person under the income_tax laws of a foreign_country c24 the transitory cash returned to sec_1 immediately_after_the_transfer of branch assets will be sec_1's cash for u s income_tax purposes c25 the transfer by sec_1 of the branch to newco will not be subject_to foreign tax distribution company has made the following representations concerning distribution d1 no part of the stock of newco distributed by company will be received by sub as a creditor employee or in any capacity other than that of a shareholder of company d2 the five years of financial information submitted for business a as conducted by company and business b as conducted by sec_1 represents the present operations of each business and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted d3 following distribution company and newco each will continue the active_conduct of its business independently and with its separate employees d4 distribution is being undertaken to i increase company’s claims paying rating and ii avoid redundant capital charges distribution is motivated in whole or substantial part by these corporate business purposes and other business reasons d5 there is no plan or intention by sub to sell exchange transfer by gift or otherwise dispose_of any stock in company or newco after distribution except as described herein d6 there is no plan or intention by company or newco directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution d7 there is no plan or intention to liquidate company or newco to merge plr-118229-99 either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution d8 no indebtedness will exist between company and newco at the time of or after distribution d9 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d d10 payments made in any continuing transactions between company and newco will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length d11 distribution is not a part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either company or newco entitled to vote or stock possessing percent or more of the total value of all classes of stock of either company or newco d12 newco will be a controlled_foreign_corporation within the meaning of sec_957 before and immediately after the date of distribution d13 neither company nor newco has been or will be a usrphc at any time during the five-year period ending on the date of distribution and neither company nor newco will be a usrphc immediately thereafter d14 with respect to newco sub will be a united_states_shareholder within the meaning of sec_1_367_b_-3 immediately before and after distribution contribution and distribution company has made the following representations concerning contribution and distribution e1 no part of the newco stock distributed by s10 will be received by s8 as a creditor employee or in any capacity other than that of a shareholder of s10 e2 the five years of financial information submitted for business c as conducted by s10 through llc1 and llc2 and business e as conducted by s10 represents the present operation of each business and regarding each business there plr-118229-99 have been no substantial operational changes since the date of the last financial statements submitted e3 following distribution newco through llc1 and llc2 and s10 each will continue the active_conduct of its business independently and with its separate employees e4 distribution is being undertaken to i increase company’s claims paying rating and ii avoid redundant capital charges distribution is motivated in whole or substantial part by these corporate business purposes and other business reasons e5 there is no plan or intention by s8 to sell exchange transfer by gift or otherwise dispose_of any stock in either newco or s10 after distribution except as described herein e6 there is no plan or intention by newco or s10 directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution e7 there is no plan or intention to liquidate either newco or s10 to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution e8 the total adjusted_basis and the fair_market_value of the assets transferred to newco by s10 in contribution will in each instance equal or exceed the liabilities assumed as determined under sec_357 by newco e9 the liabilities assumed as determined under sec_357 in contribution were incurred in the ordinary course of business and are associated with the assets being transferred e10 no indebtedness will exist between s10 and newco at the time of or after distribution e11 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d e12 payments made in any continuing transactions between s10 and newco will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length e13 no two parties to the transaction are investment companies as defined in plr-118229-99 sec_368 and iv e14 distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either s10 or newco entitled to vote or stock possessing percent or more of the total value of all classes of stock of either s10 or newco distribution company has made the following representations concerning distribution f1 no part of the newco stock distributed by s8 will be received by sec_2 as a creditor employee or in any capacity other than that of a shareholder of s8 f2 the five years of financial information submitted for business c as conducted by s10 through llc1 and llc2 and business e as conducted by s8 through s9 represents the present operation of each business and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted f3 following distribution newco through llc1 and llc2 will continue the active_conduct of its business independently and with its separate employees and s8 through s9 will continue the active_conduct of its business independently using employees of s10 s9 will reimburse s10 for the services of these employees f4 distribution is being undertaken to i increase company’s claims paying rating and ii avoid redundant capital charges distribution is motivated in whole or substantial part by these corporate business purposes and other business reasons f5 there is no plan or intention by sec_2 to sell exchange transfer by gift or otherwise dispose_of any stock in newco or s8 after distribution except as described herein f6 there is no plan or intention by newco or s8 directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution f7 there is no plan or intention to liquidate newco or s8 to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution f8 no indebtedness will exist between s8 and newco at the time of or after distribution plr-118229-99 f9 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d f10 payments made in any continuing transactions between s8 and newco will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length f11 distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either s8 or newco entitled to vote or stock possessing percent or more of the total value of all classes of stock of either s8 or newco distribution company has made the following representations concerning distribution g1 no part of the newco stock to be distributed by sec_2 will be received by company as a creditor employee or in any capacity other than that of a shareholder of sec_2 g2 the five years of financial information for business c as conducted by s10 through llc1 and llc2 business d as conducted by each of sec_4 and s6 and business e as conducted by s8 through s9 represents the present operation of each business and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted g3 following distribution i at least percent of the fair_market_value of the gross assets of sec_2 will consist of stock and securities of sec_3 and s8 ii at least percent of the fair_market_value of the gross assets of sec_3 will consist of stock and securities of sec_4 and sec_5 and iii at least percent of the fair_market_value of the gross assets of sec_5 will consist of stock and securities of s6 g4 following distribution newco through llc1 and llc2 will continue the active_conduct of its business independently and with its separate employees sec_4 and s6 each will continue the active_conduct of its business independently and using employees of company and s8 through s9 will continue the active_conduct of its business independently and using employees of s10 sec_4 and s6 each will reimburse company for the services of company’s employees and s9 will reimburse s10 for the services of s10's employees plr-118229-99 g5 distribution is being undertaken to i increase company’s claims paying rating and ii avoid redundant capital charges distribution is motivated in whole or substantial part by these corporate business purposes and other business reasons g6 there is no plan or intention by company to sell exchange transfer by gift or otherwise dispose_of any stock in newco or sec_2 after distribution except as described herein g7 there is no plan or intention by newco or sec_2 directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution g8 there is no plan or intention to liquidate newco or sec_2 to merge either corporation with any other corporation or to sell or otherwise dispose_of any assets of either corporation after distribution g9 no indebtedness will exist between sec_2 and newco at the time of or after distribution g10 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d g11 payments made in any continuing transactions between sec_2 and newco will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length g12 distribution is not a part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either sec_2 or newco entitled to vote or stock possessing percent or more of the total value of all classes of stock of either sec_2 or newco contribution and distribution company has made the following representations concerning contribution and distribution h1 no part of the sec_11 stock distributed by sec_2 will be received by company as a creditor employee or in any capacity other than that of a shareholder of sec_2 h2 the five years of financial information submitted for business c as plr-118229-99 conducted by sec_11 business d as conducted by each of sec_4 and s6 and business e as conducted by s8 through s9 represents the present operations of each business and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted h3 following distribution i at least percent of the fair_market_value of the gross assets of sec_2 will consist of stock and securities of sec_3 and s8 ii at least percent of the fair_market_value of the gross assets of sec_3 will consist of the stock and securities of sec_4 and sec_5 and iii at least percent of the fair_market_value of the gross assets of sec_5 will consist of the stock and securities of s6 h4 following distribution sec_11 will continue the active_conduct of its business independently and using employees of company sec_4 and s6 each will continue the active_conduct of its business independently and using employees of company and s8 through s9 will continue the active_conduct of its business independently and using employees of s10 sec_11 sec_4 and s6 each will reimburse company for the services of company’s employees and s9 will reimburse s10 for the services of s10's employees h5 distribution is being undertaken to i increase company’s claims paying rating and ii avoid redundant capital charges distribution is motivated in whole or substantial part by these corporate business purposes and other business reasons h6 there is no plan or intention by company to sell exchange transfer by gift or otherwise dispose_of any stock in either sec_2 or sec_11 after distribution except as described herein h7 there is no plan or intention by sec_2 or sec_11 directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution h8 there is no plan or intention to liquidate either sec_2 or sec_11 to merge either corporation with any other corporation or to sell or otherwise dispose_of any assets of either corporation after distribution h9 the total adjusted_basis and the fair_market_value of the assets transferred by sec_2 to sec_11 in contribution will in each instance equal or exceed the liabilities assumed as determined under sec_357 by sec_11 h10 the liabilities assumed as determined under sec_357 in contribution were incurred in the ordinary course of business and are associated with the stock being transferred h11 no indebtedness will exist between sec_2 and sec_11 at the time of or after distribution plr-118229-99 h12 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d h13 payments made in any continuing transactions between sec_2 and sec_11 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length h14 no two parties to the transaction are investment companies as defined in sec_368 and iv h15 distribution is not a part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent of more of the total combined voting power of all classes of stock of either sec_2 or sec_11 entitled to vote or stock possessing percent or more of the total value of all classes of stock of either sec_2 or sec_11 distribution company has made the following representations concerning distribution i1 no part of the sec_12 stock distributed by sec_2 will be received by company as a creditor employee or in any capacity other than that of a shareholder of sec_2 i2 the five years of financial information submitted for business d as conducted by each of sec_4 and s6 business e as conducted by s8 through s9 and business f as conducted by sec_12 represents the present operation of each and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted i3 following distribution i at least percent of the fair_market_value of the gross assets of sec_2 will consist of stock and securities of sec_3 and s8 ii at least percent of the fair_market_value of the gross assets of sec_3 will consist of the stock and securities of sec_4 and sec_5 and iii at least percent of the fair_market_value of the gross assets of sec_5 will consist of the stock and securities of s6 i4 following distribution sec_12 will continue the active_conduct of its business independently and using employees of s13 sec_4 and s6 each will continue the active_conduct of its business independently and using employees of company and s8 through s9 will continue the active_conduct of its business independently and using employees of s10 sec_4 and s6 each will reimburse company for the services of company’s employees s9 will reimburse s10 for the services of s10's employees and plr-118229-99 sec_12 will reimburse s13 for the services of s13’s employees i5 distribution is being undertaken to i increase company’s claims paying rating and ii avoid redundant capital charges distribution is motivated in whole or substantial part by these corporate business purposes and other business reasons i6 there is no plan or intention by company to sell exchange transfer by gift or otherwise dispose_of any stock in sec_2 or sec_12 after distribution except as described herein i7 there is no plan or intention by sec_2 or sec_12 directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution i8 there is no plan or intention to liquidate either sec_2 or sec_12 to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution i9 no indebtedness will exist between sec_2 and sec_12 at the time of or after distribution i10 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transactions regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d i11 payments made in any continuing transactions between sec_2 and sec_12 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length i12 distribution is not a part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either sec_2 or sec_12 entitled to vote or stock possessing percent or more of the total value of all classes of stock of either sec_2 or sec_12 distribution company has made the following representations concerning distribution j1 no part of the s13 stock distributed by sec_2 will be received by company as a creditor employee or in any capacity other than that of a shareholder of sec_2 j2 the five years of financial information submitted for business d as plr-118229-99 conducted by each of sec_4 and s6 business e as conducted by s8 through s9 and business f as conducted by s13 represents the present operation of each business and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted j3 following distribution i at least percent of the fair_market_value of the gross assets of sec_2 will consist of stock and securities of sec_3 and s8 ii at least percent of the fair_market_value of the gross assets of sec_3 will consist of the stock and securities of sec_4 and sec_5 and iii at least percent of the fair_market_value of the gross assets of sec_5 will consist of the stock and securities of s6 j4 following distribution s13 will continue the active_conduct of its business independently and with its separate employees sec_4 and s6 each will continue the active_conduct of its business independently and using employees of company and s8 through s9 will continue the active_conduct of its business independently and using employees of s10 sec_4 and s6 each will reimburse company for the services of company’s employees and s9 will reimburse s10 for the services of s10's employees j5 distribution is being undertaken to i increase company’s claims paying rating and ii avoid redundant capital charges distribution is motivated in whole or substantial part by these corporate business purposes and other business reasons j6 there is no plan or intention by company to sell exchange transfer by gift or otherwise dispose_of any stock in sec_2 or s13 after distribution except as described herein j7 there is no plan or intention by sec_2 or s13 directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution j8 there is no plan or intention to liquidate either sec_2 or s13 to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution j9 no indebtedness will exist between sec_2 and s13 at the time of or after distribution j10 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d j11 payments made in any continuing transactions between sec_2 and s13 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining plr-118229-99 at arm’s length j12 distribution is not a part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either sec_2 or s13 entitled to vote or stock possessing percent or more of the total value of all classes of stock of either sec_2 or s13 contribution company has made the following representations concerning contribution k1 none of the newco common_stock will be issued for services rendered to or for the benefit of newco in connection with the proposed transactions and none of the newco common_stock will be issued for indebtedness of newco or for interest on indebtedness of newco that is not evidenced by a security or for interest on indebtedness of newco accrued on or after the beginning of the holding_period of company for the debt k2 none of the stock to be transferred is sec_306 stock within the meaning of sec_306 k3 contribution is not the result of solicitation by a promoter broker or investment house k4 company will not retain any rights in the property transferred to newco k5 the total adjusted_basis and the fair_market_value of the property transferred to newco by company in contribution will in each case equal or exceed the liabilities assumed as determined under sec_357 by newco k6 the liabilities assumed as determined under sec_357 in contribution were incurred in the ordinary course of business and are associated with the assets being transferred k7 there is no indebtedness between newco and company and no indebtedness will be created in favor of company in exchange for transferred property as a result of contribution k8 all transfers and exchanges in connection with contribution will occur pursuant to a plan that will be agreed upon before the transaction and in which the rights of the parties will be defined k9 all exchanges that are part of contribution will occur on approximately the plr-118229-99 same date k10 there is no plan or intention on the part of newco to redeem or otherwise reacquire any stock issued in contribution k11 taking into account any issuance of additional shares of newco common_stock any issuance of stock for services the exercise of stock_rights warrants or subscriptions a public offering of newco and the sale exchange transfer by gift or other_disposition of any of the stock of newco received in contribution the company will be in control of newco within the meaning of sec_368 k12 company will receive stock of newco equal to the fair_market_value of the property transferred to newco k13 newco will remain in existence after the transaction and will continue to hold directly and indirectly the property transferred in contribution k14 there is no plan or intention by newco to dispose_of the transferred property other than in the normal course of business and as described herein k15 each of parties to the transaction will pay its expenses if any incurred in connection with contribution k16 newco will not be an investment_company within the meaning sec_351 and sec_1_351-1 k17 company is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy indebtedness of company k18 newco will not be a personal_service_corporation within the meaning sec_269a distribution company has made the following representations concerning distribution l1 no part of the newco stock distributed by company will be received by sub as a creditor employee or in any capacity other than that of a shareholder of company l2 the five years of financial information submitted for business a as conducted by company and business c as conducted by s10 through llc1 and llc2 and s14 represents the present operation of each business and regarding each plr-118229-99 business there have been no substantial operational changes since the date of the last financial statements submitted l3 following distribution at least percent of the fair_market_value of the gross assets of newco will consist of the stock and securities of s14 and newco each of which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 l4 following distribution company s14 and newco each will continue the active_conduct of its business independently and with its separate employees l5 distribution is being undertaken to i increase company’s claims paying rating and ii avoid redundant capital charges distribution is motivated in whole or substantial part by these corporate business purposes and other business reasons l6 there is no plan or intention by the shareholders or security holders of company to sell exchange transfer by gift or otherwise dispose_of any stock in company or newco after distribution l7 there is no plan or intention by either company or newco directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution l8 there is no plan or intention to liquidate either company or newco to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution l9 no indebtedness will exist between company and newco at the time of or after distribution l10 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d l11 payments made in any continuing transactions between company and newco will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length l12 no two parties to the transaction are investment companies as defined in sec_368 and iv l13 distribution is not a part of a plan or series of related transactions plr-118229-99 within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either company or newco entitled to vote or stock possessing percent or more of the total value of all classes of stock of either company or newco distribution company has made the following representations concerning distribution m1 no part of the sec_2 stock distributed by company will be received by sub as a creditor employee or in any capacity other than that of a shareholder of company m2 the five years of financial information submitted for business a as conducted by company business d as conducted by sec_4 and s6 and business e as conducted by s8 through s9 represents the present operation of each business and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted m3 following distribution i at least percent of the fair_market_value of the gross assets of sec_2 will consist of the stock and securities of sec_3 and s8 ii at least percent of the fair_market_value of the gross assets of sec_3 will consist of the stock and securities of sec_4 and sec_5 and iii at least percent of the fair_market_value of the gross assets of sec_5 will consist of stock and securities of s6 m4 following distribution company will continue the active_conduct of its business independently and with its separate employees sec_4 and s6 each will continue the active_conduct of its business independently and using employees of company and s8 through s9 will continue the active_conduct of its business independently and using employees of s10 sec_4 and s6 each will reimburse company for the services of company’s employees and will reimburse s10 for the services of s10's employees m5 distribution is being undertaken to i increase company’s claims paying rating and ii avoid redundant capital charges distribution is motivated in whole or substantial part by these corporate business purposes and other business reasons m6 there is no plan or intention by sub to sell exchange transfer by gift or otherwise dispose_of any stock in company or sec_2 after distribution m7 there is no plan or intention by either company or sec_2 directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution plr-118229-99 m8 there is no plan or intention to liquidate either company or sec_2 to merge either corporation with any other corporation or to sell or otherwise dispose_of any assets of either corporation after distribution m9 no indebtedness will exist between company and sec_2 at the time of or after distribution m10 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d m11 payments made in any continuing transactions between company and sec_2 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m12 distribution is not a part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power all classes of stock of either company or sec_2 entitled to vote or stock possessing percent or more of the total value of all classes of stock of either company or sec_2 general international representations n1 all of the corporations whose shares will be distributed in step xxii are domestic corporations except for the fosubs n2 each of the fosubs will be a controlled_foreign_corporation within the meaning of sec_957 before and immediately after step xxii n3 neither sec_2 nor company has been or will be a united_states_real_property_holding_corporation within the meaning of sec_897 a usrphc at any time during the five-year period ending on the date of step xxii nor will either of them be a usrphc immediately thereafter n4 all of the fosubs stock owned by sec_2 will be distributed to company in step xxii n5 with respect to each of the fosubs company will be a united_states_shareholder within the meaning of sec_1_367_b_-3 immediately before and after step xxii rulings plr-118229-99 the demutualization based solely on the information submitted and the representations made we rule as follows on the demutualization for federal_income_tax purposes steps i through iv described above will be treated as if the eligible policyholders had exchanged their membership interests in company for shares of company stock cash and or policy credits and then had transferred the company stock to parent in exchange for newly issued parent stock the conversion from a mutual_life_insurance_company to a stock_life_insurance_company and the exchange by participating policyholders of their membership interests in company for company stock will be a reorganization under sec_368 company will be a_party_to_a_reorganization under sec_368 company will retain all of its tax_attributes following the conversion see revrul_54_482 c b no gain_or_loss will be recognized by company on the issuance of its stock in exchange for membership interests sec_1032 no gain_or_loss will be recognized by participating policyholders on their exchange of membership interests for company stock sec_354 the holding_period of the company stock received by each participating policyholder will include the period during which the membership interest exchanged therefor was held provided the membership interest is held as a capital_asset on the date of the exchange sec_1223 the basis of each eligible policyholder’s membership interest is zero rev_rul 1971_1_cb_113 see revrul_74_277 c b therefore the basis of company stock received by each eligible policyholder in exchange for the membership interest will be zero sec_358 eligible policyholders receiving cash for their membership interests will recognize gain to the extent the cash received exceeds the adjusted_basis of the membership interests exchanged therefor sec_302 and sec_1001 the participating policyholders as to their transfer of company stock to parent and the public investors as to their transfer of cash to parent in the ipo will be treated together as participating in an exchange under sec_351 sec_1_351-1 as a result the participating policyholders will recognize no gain_or_loss on their transfer of company stock to parent in exchange for parent stock plr-118229-99 no gain_or_loss will be recognized by parent on the receipt of property transferred to parent in exchange for shares of parent stock sec_1032 the basis of the parent stock received by each transferor will equal the amount of cash and or the basis of the company stock transferred to parent in exchange therefor sec_358 the holding_period of parent stock received by each participating policyholder will include the period during which the participating policyholder held its his or her company stock as determined under ruling provided the company stock is held as a capital_asset on the date of the exchange sec_1223 the demutualization and the related tax-free exchanges will not have any effect on the date that any company contract was issued purchased or entered into for purposes of sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_101 sec_264 sec_264 sec_264 sec_264 sec_7702 sec_7702a and sec_7702b moreover the demutualization and tax-free exchanges will not require retesting or the start of new test periods for the contracts under sec_264 sec_7702 through e and 7702a c the affiliated_group of which company was the common parent immediately before the proposed transactions will remain in existence following the transaction with parent as the common parent and the election to file a life-nonlife consolidated_return will remain in effect sec_1_1502-47 and sec_1_1502-75 revrul_82_152 c b company will remain an eligible member of the life-nonlife group sec_1_1502-47 parent will be an eligible member of the life-nonlife group sec_1 d the proposed transactions will qualify as a group structure change under sec_1_1502-33 the basis of the shares of company in the hands of parent immediately after the group structure change will be company’s net asset basis determined under sec_1_1502-31 subject_to the adjustments described in sec_1_1502-31 sec_1 b the earnings_and_profits of parent will be adjusted immediately after parent becomes the new common parent to reflect the earnings_and_profits of company immediately before company ceases to be the common parent sec_1_1502-33 plr-118229-99 contribution and distribution based solely on the information submitted and the representations made we rule as follows on contribution and distribution contribution followed by distribution will be a reorganization under sec_368 company and ihc each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by company on contribution sec_357 and sec_361 no gain_or_loss will be recognized by ihc on contribution sec_1032 the basis of each asset received by ihc in contribution will equal the basis of that asset in the hands of company immediately before contribution sec_362 the holding_period of each asset received by ihc in contribution will include the period during which company held the asset sec_1223 no gain_or_loss will be recognized by sub on distribution sec_355 no gain_or_loss will be recognized by company on distribution sec_361 the holding_period of the ihc stock received by sub in distribution will include the holding_period of the company stock on which distribution is made provided the company stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between company and ihc in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 contribution and distribution based solely on the information submitted and the representations made we rule as follows on contribution and distribution for federal_income_tax purposes the cash transferred by sec_1 to newco and then returned by newco to sec_1 in step xiii above will be disregarded and the transaction instead will be treated as if sec_1 had transferred the branch assets to newco in exchange for newco common_stock representing control of newco under sec_368 and the assumption by newco of related liabilities contribution plr-118229-99 contribution followed by distribution will be a reorganization under sec_368 sec_1 and newco each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by sec_1 on contribution sec_357 and sec_361 no gain_or_loss will be recognized by newco on contribution sec_1032 the basis of each asset received by newco in contribution will equal the basis of that asset in the hands of sec_1 immediately before contribution sec_362 the holding_period of each asset received by newco in contribution will include the period during which sec_1 held the asset sec_1223 no gain_or_loss will be recognized by company on distribution sec_355 no gain_or_loss will be recognized by sec_1 on distribution sec_361 the holding_period of the newco stock received by company in distribution will include the holding_period of the sec_1 stock on which distribution is made provided the sec_1 stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between sec_1 and newco in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 distribution based solely on the information submitted and the representations made we rule as follows on distribution no gain_or_loss will be recognized by sub on distribution sec_355 no gain_or_loss will be recognized by company on distribution sec_355 the holding_period of the newco stock received by sub will include the holding_period of the company stock on which distribution is made provided the company stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between company and newco in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 plr-118229-99 contribution and distribution based solely on the information submitted and the representations made we rule as follows on contribution and distribution contribution followed by distribution will be a reorganization under sec_368 s10 and newco each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by s10 on contribution sec_357 and sec_361 no gain_or_loss will be recognized by newco on contribution sec_1032 the basis of each asset received by newco in contribution will equal the basis of that asset in the hands of s10 immediately before contribution sec_362 the holding_period of the property received by newco in contribution will include the period during which s10 held the property sec_1223 no gain_or_loss will be recognized by s8 on distribution sec_355 no gain_or_loss will be recognized by s10 on distribution sec_361 the holding_period of the newco stock received by s8 in distribution will include the holding_period of the s10 stock on which distribution is made provided the s10 stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between company and ihc in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 distribution based solely on the information submitted and the representations made we rule as follows on distribution no gain_or_loss will be recognized by sec_2 on distribution sec_355 no gain_or_loss will be recognized by s8 on distribution sec_355 the holding_period of the newco stock received by sec_2 in distribution will plr-118229-99 include the holding_period of the s8 stock on which distribution is made provided the s8 stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between s8 and newco in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 distribution based solely on the information submitted and the representations made we rule as follows on distribution no gain_or_loss will be recognized by company on distribution sec_355 no gain_or_loss will be recognized by sec_2 on distribution sec_355 the holding_period of the newco stock received by company in distribution will include the holding_period of the sec_2 stock on which distribution is made provided the sec_2 stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between sec_2 and newco in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 contribution and distribution based solely on the information submitted and the representations made we rule as follows on contribution and distribution contribution followed by distribution will be a reorganization under sec_368 sec_2 and sec_11 each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by sec_2 on contribution sec_357 and sec_361 no gain_or_loss will be recognized by sec_11 on contribution sec_1032 the basis of each asset received by sec_11 in contribution will equal the basis of that asset in the hands of sec_2 immediately before contribution sec_362 the holding_period of each asset received by sec_11 in contribution will include the period during which sec_2 held the asset sec_1223 no gain_or_loss will be recognized by company on distribution sec_355 plr-118229-99 no gain_or_loss will be recognized by sec_2 on distribution sec_361 the holding_period of the sec_11 stock received by company in distribution will include the holding_period of the sec_2 stock on which distribution is made provided the sec_2 stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between sec_2 and sec_11 in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 distribution based solely on the information submitted and the representations made we rule as follows on distribution no gain_or_loss will be recognized by company on distribution sec_355 no gain_or_loss will be recognized by sec_2 on distribution sec_355 the holding_period of the sec_12 stock received by company will include the holding_period of the sec_2 stock on which distribution is made provided the sec_2 stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between sec_2 and sec_12 in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 distribution based solely on the information submitted and the representations made we rule as follows on distribution no gain_or_loss will be recognized by company on distribution sec_355 no gain_or_loss will be recognized by sec_2 on distribution sec_355 the holding_period of the s13 stock received by company will include the holding_period of the sec_2 stock on which distribution is made provided the sec_2 stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between sec_2 and s13 in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 contribution plr-118229-99 based solely on the information submitted and the representations made we rule as follows on contribution no gain_or_loss will be recognized by company on contribution sec_351 and sec_357 no gain_or_loss will be recognized by newco on contribution sec_1032 the basis of each asset received by newco in contribution will equal the basis of that asset in the hands of company immediately before contribution sec_362 the holding_period of each asset received by newco in contribution will include the period during which company held the asset sec_1223 distribution based solely on the information submitted and the representations made we rule as follows on distribution no gain_or_loss will be recognized by sub on distribution sec_355 no gain_or_loss will be recognized by company on distribution sec_355 the holding_period of the newco stock received by sub in distribution will include the holding_period of the company stock on which distribution is made provided the company stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between company and newco in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 distribution based solely on the information submitted and the representations made we rule as follows on distribution no gain_or_loss will be recognized by sub on distribution sec_355 no gain_or_loss will be recognized by company on distribution sec_355 plr-118229-99 the holding_period of the sec_2 stock received by sub will include the holding_period of the company stock on which distribution is made provided the company stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between company and sec_2 in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 international the transfer of foreign_currency by sec_1 to newco will be subject_to sec_367 sec_1_367_a_-5t d the gain to be recognized under sec_367 on the outbound_transfer of foreign_currency to newco is limited to the gain realized on the transfer of such property over any loss realized as part of the same transaction on the transfer of such property sec_1 a 5t d the transfer of accounts_receivable by sec_1 to newco will be subject_to sec_367 to the extent that they have not been included by the taxpayer in taxable_income sec_1_367_a_-5t c the earnings_and_profits of f sec_1 f sec_2 and each of the ofsubs to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in taxable years of such foreign subsidiaries beginning after date during the period company held stock in such foreign subsidiaries or was considered as holding it by reason of the application of sec_1223 while the foreign subsidiaries were controlled_foreign_corporations will be attributable to such stock held by ihc sec_1_1248-1 the earnings_and_profits of each fosub to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in taxable years of such foreign_subsidiary beginning after date during the period sec_2 held stock in such foreign_subsidiary or was considered as holding it by reason of the application of sec_1223 while the foreign_subsidiary was a controlled_foreign_corporation will be attributable to such stock held by company sec_1_1248-1 caveats we express no opinion on the tax effects of the transactions under any other provisions of the code or regulations or the tax effects of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding a the transfer by parent of company stock to sub in described above in step v plr-118229-99 b the transfer by sub of newco stock to ihc in step xi c the conversion of s7 into a limited_liability_company in step xii d the conversion of s9 into a limited_liability_company in step xiii e the distribution by sec_2 of the osubs and fosubs to company in step xxii f the contribution by newco of llc3 shares to newco in step xxiv g the contribution by newco of llc4 shares to newco in step xxv h the transfer by newco of sec_11 the pamsubs and the division to s14 in step xxvi i the acquisition by parent of company assets in step xxix j the tax consequences of the structure of the transaction by which newco is created including the transfer of the taiwan branch assets and liabilities to newco if the transfer is subject_to foreign tax no opinion is expressed regarding whether sec_1 would be entitled to a foreign_tax_credit for such foreign tax see sec_6038b for the reporting requirements regarding sec_1's transfer of property to newco k whether any or all of the f sec_1 f sec_2 the ofsubs newco and the fosubs are passive foreign investment companies within the meaning of sec_1297 and the regulations to be promulgated thereunder if it is determined that any or all of the above-described foreign_corporations are passive foreign_corporations no opinion is expressed on the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code l the reporting or withholding obligations in step iv procedural statements temporary or final regulations pertaining to one or more issues addressed in this ruling letter including regulations under sec_358 have yet to be adopted therefore this ruling letter may be revoked or modified if adopted temporary or final regulations are inconsistent with any conclusions reached herein see dollar_figure of revproc_2000_1 2000_1_irb_46 which addresses in greater detail when a ruling will be revoked or modified however when the criteria in dollar_figure of revproc_2000_1 are satisfied a ruling is seldom revoked or modified retroactively except in rare or unusual circumstances plr-118229-99 this ruling is directed only to the taxpayers that requested it sec_6110 provides that it may not be used or cited as precedent parent and its affiliated members that are involved in these transactions should attach a copy of this ruling letter to their federal_income_tax return for the taxable_year in which the transactions covered by this letter are completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
